  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,          )
                                   )      CRIMINAL ACTION NO.
     v.                            )         2:17cr337-MHT
                                   )              (WO)
GILBERTO SANCHEZ                   )


              RESTITUTION OPINION AND JUDGMENT

    This matter is before the court to determine the

amount of restitution, if any, to be imposed on the

defendant in accordance with the provisions of Title

18, United States Code, Sections 3663A and 3664.                 The

defendant was sentenced on August 28, 2018 with the

Judgment and Conviction being entered on September 14,

2018 (doc. no. 102).        Left, however, for resolution was

the determination of the amount of, if any, restitution

the defendant would be ordered to pay.

    A     hearing   was     held       regarding   restitution   on

November 13, 2018.        At this hearing the parties advised

that they had reached an agreement as to the amount of

restitution due to be imposed.             More specifically, the
parties     agreed       that           restitution         was    owed        by     the

defendant to the following entities in the following

amounts: 1) Medicare, $ 3,754,992.63; 2) Blue Cross and

Blue     Shield     of        Alabama,          $ 3,521,599.43;           and        Viva

Healthcare,       $ 440,076.42.                 The   aggregate         restitution

amount     agreed        to        by     the    parties          was     therefore,

$ 7,716,668.48.

       Based upon the representations of the parties as to

the manner by which these figures were determined and

given    the     facts        of    the     case      as    disclosed          in     the

presentence investigation report (doc. no. 99) and in

open     court    during           the     sentencing        proceedings            held

August 28, 2018, the court accepts the agreement of the

parties    and     finds        that       it    is    in    accord        with      the

statutory       provisions          governing         the    imposition         of     an

order of restitution.

       Finally,    several          other       persons      who        have    either

entered pleas of guilty or been found guilty by a jury

of offenses arising from the same nucleus of operative

facts    have     yet    to    be        sentenced.         As     some    of       these



                                            2
persons       may     also   be   responsible       for     part    of   the

restitution imposed herein, the court anticipates the

need    may    arise    to   re-visit       this   order    to     determine

whether       joint    and   several       liability   is    appropriate.

This possibility, if not probability, need not deter

the court, however, from entering its order as to the

defendant at the present time.

       Accordingly, it is the JUDGMENT, ORDER and DECREE

of this court that pursuant to Title 18, United States

Code, Section 3663A, the defendant, Gilberto Sanchez,

is to make restitution to the following entities in the

following amounts: 1) Medicare, $ 3,754,992.63; 2) Blue

Cross and Blue Shield of Alabama, $ 3,521,599.43; and

Viva Healthcare, $ 440,076.42.

       It is further ORDERED that these moneys are due and

payable immediately and that any funds received are to

be distributed amongst the victims on a pro rata basis.

       DONE, this the 16th day of November, 2018.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                       3
